DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "wherein each nozzle orifice of the plurality of nozzle orifices is surrounded by exactly six additional nozzle orifices of the plurality of nozzle orifices directly adjacent to the each nozzle orifice, the additional nozzle orifices arranged in a hexagon such that the orifice centers of the additional nozzle orifices are located at the vertices of the hexagon".  The body is not of infinite length and is not a sphere.  Some nozzle orifices will have to be on the edge.  It is unclear how edge nozzles can be surrounded by exactly six additional nozzles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kaneda et al. (JP 2010-242153 A), as machine translated.
Regarding claims 1-3, 10, and 12, Kaneda teaches “a high frequency-induction hardening apparatus with which objective material can efficiently be cooled with a little volume of cooling liquid by improving the holes for discharging the cooling liquid, such as cooling water” (which reads upon “an orifice-type quenching nozzle for an induction hardening system comprising, and an inductive feed hardening system including at least one quenching nozzle according to claim 1”, as recited in the instant claim; abstract).  Kaneda teaches that “a cooling device is provided with a plurality of cooling water discharge holes in a structure such as a jacket, and the cooling water discharged from these holes is applied to the work” (which reads upon “a body including a plurality of plate can be turned such that either direction may be considered a row or a column.  
Regarding claim 4, Kaneda teaches the apparatus of claim 1 as stated above.  Kaneda teaches that “the interval along the conveyance direction A of each contact surface at different positions (a1), (b1), (c1), and (d1) along the conveyance direction A is reduced, that is, the distribution density of the contact surface is reduced” (page 23).  Kaneda FIG. 2 shows that the spacing between nozzles increases from (a) to (d), which reads on a number of nozzle orifices per unit area varies over the at least one surface of the body.  
Regarding claim 5, Kaneda teaches the apparatus of claim 1 as stated above.  Kaneda teaches that “since the flow rate of the cooling water ejected from each nozzle 11 is the same, the flow rate density of the cooling water is high on the upstream side where the area of the contact surface is small, and the flow rate density decreases toward the downstream side” (pages 22-23).  Kaneda teaches that “as a result, the steel pipe 7 entering the jacket 8 at a high temperature can be initially poured with high-density cooling water” (page 23).  
Regarding claim 7, Kaneda teaches the apparatus of claim 1 as stated above.  Kaneda teaches that “the nozzle 11 is formed by fitting a spiral-shaped member 15 into a cylindrical outer tube 14” (page 20; outer tube 14 reads on projecting nubs).  
Regarding claim 11, Kaneda teaches the apparatus of claim 10 as stated above.  Regarding limitations recited in claim 11, which are directed to a manner of operating disclosed nozzle, e.g. relative to an intended direction of movement of the body along the to-be-quenched workpiece, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.    

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (JP 2010-242153 A), as machine translated, as applied to claim 1 above, and further in view of Schrader et al. (US ZZZ A1).
Regarding claim 6, Kaneda teaches the method of claim 1 as stated above.  
Kaneda is silent regarding wherein at least one spacer is provided on the at least one surface of the body, the at least one surface being configured to face the to-be-quenched workpiece, and wherein the at least one spacer is configured to define a minimum spacing between the body and the to-be-quenched workpiece.  
Schrader is similarly concerned with quench systems (title).  Schrader teaches that “the main supply of water or other quench liquid is provided by means of a pair of submerged spray units 56 which are mounted immediately adjacent the upstream end walls 32 and 37 of the enclosures 26 and 27 and the volume flow rate of the quench liquid from the spray units 56 is sufficient to maintain the channel 20 filled with quench liquid” (column 4, lines 16-31).  Schrader teaches that “as the plate moves through the quench channel 20, it is supported on the adjustable plate supports 24 or other equivalent support 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add supports to the jacket of Kaneda, as taught by Schrader to regulate the clearance while avoiding interference with the quench effect.  

Claims 1, 4-5, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa Garza et al. (US 20210062291 A1).
Regarding claims 1 and 12, Hinojosa Garza teaches “a continuous induction heat treating apparatus including a conveyor path defining an axis for a workpiece to be one of ordinary skill in the art would understand this teaching to mean that the pattern or array of the apertures forming the plurality of sprayers 92 may be the same within an individual zone, i.e., equal).  
Regarding claims 4-5, Hinojosa Garza teaches the apparatus of claim 1 as stated above.  Hinojosa Garza teaches that “the pattern or array of the apertures forming the plurality of sprayers 92 may be different amongst the individual zones” (paragraph [0026]).  Hinojosa Garza teaches that “at least one of the quench blocks 108 may have zones near each distal end of the sprayer surface 112 that have more densely arranged sprayers 92” (paragraph [0026]).  Hinojosa Garza teaches that “the distal end zones provide more sprayer capacity per unit area compared with the central zone of the sprayer surface 112” (paragraph [0026]).  
Regarding claims 8-9, Hinojosa Garza teaches the apparatus of claim 1 as stated above.  Hinojosa Garza teaches that “in the illustrated construction, all the sprayer surfaces 112 are planar, but one or more of the sprayer surfaces 112 can take other non-planar shapes as well, including simple and compound curves” (which reads upon “flat”, as recited in the instant claim; paragraph [0026]).  Hinojosa Garza FIG. 3 shows block 110 with the at least one surface comprises a first flat quenching surface and a second flat quenching surface that are set at an angle with respect to each other and are connected to each other by a connecting surface, wherein the first flat quenching surface and the second flat quenching surface and the connecting surface each includes a plurality of the nozzle orifices.  Regarding limitations recited in claims 8-  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coleman (US 3738629 A).  Coleman shows the at least one surface comprises a first flat quenching surface and a second flat quenching surface that are set at an angle with respect to each other and are connected to each other by a connecting surface, wherein the first flat quenching surface and the second flat quenching surface and the connecting surface each includes a plurality of the nozzle orifices.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733